DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 and 21-30 in the reply filed on 25 January 2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “placing the first and second components next to one another” (from claim 1) must be shown or the feature canceled from the claim.  Figure 1 depicts the components as overlapping.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informality: it is suggested to change “wherein metal components are used as the first and second components” to “wherein the first and second components are metal components.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "large” (used in claims 1, 8, 9, 10, 12, 13, 15, and 17), “locally delimited,” (used in claim 1) and “fluid-tight” (used in claim 3) are relative terms which render the claims indefinite.  The relative terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since there is no way of determining the requisite degree of the terms “large,” “locally delimited,” and “fluid-tight” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 1, 3-7, and 27 recite the limitations "a welding area" (in claim 1, which is clear), “individual ones of the welding areas” (in claim 1—unclear because “welding area” was introduced as a 
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “0.1 ms to 100 ms,” and the claim also recites “1 ms to 10 ms” which is the narrower statement of the range.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 recites the limitation: “wherein at least one of the first and second components is a component that is partially or completely coated with a coating.”  However, it is unclear if “a component” is a new component or a variant of the first and second components introduced in claim 1. For the purpose of the examination, the limitation claimed will be interpreted to recite “wherein at least one of the first and second components is partially or completely coated with a coating.”
Claim 22 recites the limitation: “wherein a component with a coating having a melting or evaporation temperature that is lower than the melting or evaporation temperature of the component material onto which the coating is applied is used.”  However, it is unclear if “a component” is a new component or a variant of the first and second components introduced in claim 1.  Similarly, it is unclear if “a coating” is a new coating or a variant of the coating introduced in claim 21.  As a result, it was not 
Claim 23 recites the limitation: “wherein a steel sheet component or an aluminum component or a component made of an aluminum alloy is used as at least one of the first and second components.”  However, it is unclear if these are new components or variants of the first and second components introduced in claim 1. For the purpose of the examination, the limitation claimed will be interpreted to recite “wherein at least one of the first or second components is made from steel, aluminum, or aluminum alloy.”
Claim 24 recites the limitation: “wherein a zinc-plated component is used as at least one of the first and second components.”  However, it is unclear if the zinc-plated component is a new component or a variant of the first and second components introduced in claim 1.  Furthermore, it unclear if the “zinc-plated component” is entirely made of zinc plating or has a zinc-plated coating.  Referencing para 0028 of the Specification, which suggests that the coating is zinc-plated, for the purpose of the examination, the limitation claimed will be interpreted to recite “wherein at least one of the first and second components comprises a zinc-plated coating.”
Claim 27 recites the limitation “a placement region on the sphere on the second component.”  However, a placement region has not been claimed yet (although alternatively the Applicant could amend claim 26 to overcome this rejection).  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, the limitation claimed will be interpreted to recite “wherein the sphere comprises a placement region.”
Claim 28 recites the alternative conjunctions “and/or” in line 11.  However, it is unclear which conjunction the Applicant is referring to—“ the thickness of the first component and the thickness of the second component lies in a range between 0.3 mm to 5 mm” or “the thickness of the first component or the thickness of the second component lies in a range between 0.3 mm to 5 mm.”  For the purpose of the examination, the limitation claimed will be interpreted under its broadest interpretation to recite “the thickness of the first component or the thickness of the second component lies in a range between 0.3 mm to 5 mm.”
Claim 30 recites the phrase “constant beam cross section.”  However, it is unclear what type of metric the Applicant is referring to—constant beam cross section area, width, or length. Referencing paragraph 0010 of the Applicant’s specification where the Applicant states that the “width of the slit can be selected,” the limitation claimed will be interpreted to recite “constant beam cross section width.”
Claims 2, 11, 14, 16, 18-19, 25-26, and 29 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11-17, 19, 21-23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan (US-5595670-A) in view of Wang et al. (US-6646225-B1).
Regarding claim 1, Mombo-Caristan teaches a method for welding first and second components together (fig. 1, elements 40 and 42), the method comprising the acts of: placing the first and second components next to one another (“joining,” column 7, line 49); welding the first and second components using a laser beam (fig. 1, element 48), wherein a large number of welding pulses that are in each case interrupted by weld-free rest intervals in which the laser beam is switched off are produced by repeatedly turning the laser beam on and off (“duty cycles of pulsed lasers are generally lower than about 50%,” column 3, lines 63-64; duty cycle explained, column 3, lines 36-64), each welding pulse produces a local welding area in which material of the first and second components is melted and fig. 1, metal sheets 40 and 42 are welded together; Mombo-Caristan teaches a limit on the beam width such that                         
                            w
                            ≤
                            
                                
                                    P
                                
                                
                                    15
                                
                            
                            *
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            6
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            d
                                            e
                                            n
                                            s
                                            
                                                
                                                    min
                                                
                                                ⁡
                                                
                                            
                                        
                                    
                                
                            
                        
                    ), wherein individual ones of the welding areas produced by the welding pulses overlap (column 15, line 12).  Mombo-Caristan does not explicitly disclose wherein a slit is produced in the first component that runs through the first component, the laser beam is directed into a region of the slit during the welding (although Mombo-Caristan does teach T-joins, column 4, line 33 and column 15, line 62).
However, Wang teaches wherein a slit (fig. 2, slot 22) is produced in the first component that runs through the first component (upper surface, 20, of steel part 10), the laser beam is directed into a region of the slit during the welding (fig. 2, laser 32 directed into slot 22).
Therefore, it would have been obvious to adapt Mombo-Caristan in view of Wang to provide a slit is produced in the first component that runs through the first component, the laser beam is directed into a region of the slit during the welding in order to provide a slit for the removal of zinc vapor, which, if not removed, is known to produce a final weld that is often porous and unreliable (Wang, column 1, lines 27-34 and lines 57-60).
Regarding claim 3, Mombo-Caristan teaches wherein individual ones of the welding areas produced by the welding pulses overlap one another to form a contiguous, fluid-tight weld seam (“the beam path of travel has overlapped…controlling or enlarging weld width,” column 15, lines 15-18; fig. 1 shows a contiguous weld).
Regarding claim 4, Mombo-Caristan teaches wherein the laser beam is positioned such that a welding area currently being produced overlaps with a welding area already welded (fig. 12D, overlapped pulses of circles 116; described at column 15, lines 22-24).
Regarding claim 5, Mombo-Caristan teaches wherein a welding area currently being produced that overlaps with a welding area already produced is produced only when the welding area already produced has already solidified or has largely solidified (“solidification, re-melting/re-solidification cycles to occur where beam path of travel has overlapped for releasing gases trapped in the weld fusion zone of the weld,” column 15, lines 13-15).
Regarding claim 6, Mombo-Caristan teaches wherein a welding area currently being produced overlaps with a welding area that was produced immediately before the last rest interval (solidification controlled for overlapping welds as displayed in fig. 12D, column 15, lines 31-34).
Regarding claim 7, Mombo-Caristan teaches wherein a welding area currently being produced is located at a distance from a welding area that was produced immediately before the last rest interval, and is thus overlap-free with respect to the welding area that was produced immediately before the last rest interval (fig. 12E shows welding pattern where welds do not overlap; “discontinuous path” described column 15, line 58).
	Regarding claim 9, Mombo-Caristan teaches wherein the pulse durations of the large number of welding pulses are of equal length (fig. 12B, pulses of the beam, 48, are stitch welded, depicted with an equal length between the starts of each line segments, indicating equal pulse lengths; in general, Mombo-Caristan teaches f as the pulse frequency and does not disclose that the pulse frequency changes, see column 3, lines 41-44 and column 13, line 1).
	Regarding claim 11, Mombo-Caristan teaches wherein a power density of the laser beam lies in the range between 104 Watt/cm2 and 1010 Watt/cm2 (power densities taught of 107 Watt/cm2, claim 38; and 105 Watt/cm2, claim 36).
	Regarding claim 12, Mombo-Caristan teaches wherein the power density of the large number of welding pulses is of the same magnitude (“same power density,” column 18, lines 8-9).
	Regarding claim 13, Mombo-Caristan teaches wherein the power density of the large number of welding pulses is of different magnitude (fig. 6, Mombo-Caristan teaches a distribution for the power density where the distribution depends on the geometry of the oblong beam spot, along the width, 82, and along the length, 84).
Regarding claim 14, Mombo-Caristan teaches wherein the laser beam has a beam diameter or a beam width that lies in the range between 40 µm and 4 mm (column 12, table 1, widths of .37-2.31 mm).
	Regarding claim 15, Mombo-Caristan teaches wherein the beam diameter or the beam width of the laser beam is in each case the same in the case of the large number of welding pulses (fixed beam width of .27 mm taught in an example, column 18, line 3).
	Regarding claim 16, Mombo-Caristan teaches wherein a laser beam is used that has a circular beam cross section (“circular,” column 15, line 57).
	Regarding claim 17, Mombo-Caristan teaches wherein the beam diameter or the beam width of the laser beam differs in the case of individual welding pulses of the large number of welding pulses (alternative beam widths of .27 mm and .2 mm taught in an example, column 17, lines 57-60).
	Regarding claim 19, Mombo-Caristan teaches wherein metal components are used as the first and second components (“steel, a steel alloy, aluminum, or an aluminum alloy,” column 22, lines 14-15).
	Regarding claim 21, Mombo-Caristan teaches wherein at least one of the first and second components is partially or completely coated with a coating (column 6, line 4).
	Regarding claim 22, Mombo-Caristan teaches wherein a the coating has a melting or evaporation temperature that is lower than the melting or evaporation temperature of the component material onto which the coating is applied is used (“zinc coating,” column 8, line 24; melting temperature of zinc is 420°C, which is lower than the melting temperatures of aluminum 660°C and stainless steel, 1375°C; aluminum and steel for component materials, column 22, lines 14-15).
	Regarding claim 23, Mombo-Caristan teaches wherein at least one of the first or second components is made from steel, aluminum, or aluminum alloy (column 22, lines 14-15).
Regarding claim 28, Mombo-Caristan teaches wherein the thickness of the first component or the thickness of the second component lies in a range between 0.3 mm to 5 mm (thicknesses of .5 mm to 5 mm, column 8, lines 39-41).
	Mombo-Caristan does not explicitly disclose claim 29 (although Mombo-Caristan teaches “welding automotive steel sheeting,” column 8, lines 29-30).
However, Wang teaches wherein at least one of the first (fig. 1, element 10) and second components (20) is a chassis component of a vehicle to be produced (“automotive body assemblies,” column 4, lines 55-56).
Therefore, it would have been obvious to adapt Mombo-Caristan in view of Wang wherein at least one of the first and second components is a chassis component of a vehicle to be produced so as to provide high-quality and durable welds suitable for galvanized steel parts that provide minimal porosity in the construction of automotive bodies (Wang, column 4, lines 50-60).
	Regarding claim 30, Mombo-Caristan teaches wherein a power density of a welding pulse is changed during the welding pulse by way of: (i) changing the laser power with constant beam cross section width (fig. 4, Mombo-Caristan teaches a distribution for the power density where the distribution depends on the geometry of the rectangular beam spot, along the width, 70, and along the length, 72, where for a rectangle the width is constant), (ii) changing the beam cross section with constant laser power (in fig. 6, Mombo-Caristan changes from a rectangular beam spot to an oblong beam spot and shows power distributions 82 along the width and 84 along the length; “power distribution curve 84 [oblong] may differ somewhat from the power curve 72 [rectangular]”, column 13, lines 30-32), or (iii) changing the laser power and the beam cross section width (fig. 6 shows power distributions 82 and 84 where the width for an oblong beam shape is not constant and the laser power changes according to the distributions 82 and 84.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan and Wang as applied to claim 1 above, and further in view of Sharp (US-4574176-A).
	Mombo-Caristan and Wang do not teach claim 2.
However, Sharp teaches wherein the laser beam remains stationary (fig. 1, Sharp teaches an apparatus that remains stationary as the tubular sheets are moved into position; “the apparatus comprises means 7 for moving members 2 to be welded at high speed relative to a pulsed laser welding means 6,” column 10, lines 53-56; also described column 9, lines 12-18) relative to the first and second components (“tubular shaped sheets of metal,” column 10, lines 63-64) during the individual welding pulses (“pulses of laser energy,” column 10, lines 31-32) such that the respective welding area is irradiated with laser light permanently throughout during a welding pulse (fig. 24 shows that the laser power never drops below P3; during a weld, power oscillates between P1 and P3, column 10, lines 4-27).
Therefore, it would have been obvious to adapt Mombo-Caristan in view of Sharp wherein the laser beam remains stationary relative to the first and second components during the individual welding pulses such that the respective welding area is irradiated with laser light permanently throughout during a welding pulse in order to control the power level along the length of the member in such a manner as to avoid metallurgical failure or tearing at the beginning or end of welds (Sharp, column 5, lines 23-40).
Mombo-Caristan and Wang do not teach claim 18 (Mombo-Caristan discloses a pulsed laser but not specific numbers).
However, Sharp teaches wherein the welding is performed with a repetition rate in a range between 200 Hz and 10 kHz (“frequencies up to 10,000 Hertz,” column 17, line 55).
Therefore, it would have been obvious to adapt Mombo-Caristan in view of Sharp wherein the welding is performed with a repetition rate in a range between 200 Hz and 10 kHz in order for the pulses of laser energy to vaporize the coating during welding and reduce the weld puddle contamination which Sharp, column 4, lines 36-58).
Claims 8, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan and Wang as applied to claim 1 above, and further in view of Haruta et al. (US-5347528-A).
Mombo-Caristan and Wang do not teach claims 8 and 10 (Mombo-Caristan discloses pulsed durations but not specific numbers).
However, regarding claim 8, Haruta teaches wherein the pulse durations of the large number of welding pulses lie in the range between: 0.1 ms to 100 ms, 0.1 ms to 50 ms, 0.1 ms to 20 ms, 1 ms to 20 ms, or 1 ms to 10 ms (“10 msec or less,” column 5, line 21).  Regarding claim 10, Haruta teaches wherein the pulse durations of the large number of welding pulses are of different length (figs. 17 and 18; as plotted, pulses are of different lengths).
Therefore, it would have been obvious to adapt Mombo-Caristan in view of Haruta wherein the pulse durations of the large number of welding pulses lie in the range between: 0.1 ms to 100 ms, 0.1 ms to 50 ms, 0.1 ms to 20 ms, 1 ms to 20 ms, or 1 ms to 10 ms and wherein the pulse durations of the large number of welding pulses are of different length in order to generate two rectangular waves, each having a different pulse wave form, so that when the generated laser beam is irradiated on the coated metal plate, the plating metal vapor or crushed organic vapor may be effectively removed from the weld beads to obtain a weld possessing a good outer appearance and little weld defects (Haruta, column 4, lines 28-42).
Mombo-Caristan and Wang do not teach claim 24 (Mombo-Caristan teaches a zinc coating but not explicitly disclose a zinc plated coating).
However, Haruta teaches wherein at least one of the first and second components (fig. 13(a), plates 2-1 and 2-2) comprises a zinc-plated coating (Zn-plated steel plates, column 1, line 19).
Therefore, it would have been obvious to adapt Mombo-Caristan in view of Haruta wherein at least one of the first and second components comprises a zinc-plated coating because zinc-plated steel sheets are widely used in various industrial fields to include the automotive field (Haruta, column 1, lines 15-16). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan and Wang as applied to claim 1 above, and further in view of Takeda et al. (US-8221899-B2).
Mombo-Caristan and Wang do not teach claim 25.
However, Takeda teaches wherein the first component is a cast component (aluminum alloy “cast material,” column 68, line 40), and the second component is a component made of a different material (“steel material,” column 1, line 8), which is welded onto the cast component or is welded into the cast component (column 1, lines 11-12).
Therefore, it would have been obvious to adapt Mombo-Caristan in view of Takeda wherein the first component is a cast component, and the second component is a component made of a different material which is welded onto the cast component or is welded into the cast component in order to weld an aluminum alloy made of a cast material, which is widely used and appropriately selected, with a steel material, which is also widely used in automobile manufacturing, because incorporating an aluminum material would cause the automobile to be lighter, thus improving the fuel consumption due to the weight savings of a vehicle body (Takeda, column 1, lines 19-21, 26-29 and lines 51-60 and column 68, lines 40-41).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mombo-Caristan and Wang as applied to claim 1 above, and further in view of Van Niekerk et al. (US-20140294488-A1).
claims 26 and 27.
	However, regarding claim 26, Van Niekerk teaches wherein the first component is a sphere (fig. 1, element 3a) made of steel, aluminum or a thermoplastic material (“the base area 2 and the functional head 3 can be manufactured from one and the same material,” para 0020; “the fixing element is also composed completely of metal, particularly of steel or aluminum,” para 0014), which is welded onto the second component (para 0007).  Regarding claim 27, Van Niekerk teaches wherein the sphere comprises a placement region, a weld seam extending in the placement region around the sphere is produced by the large number of welding areas (fig. 2, sheet metal component 5 is welded to base; fig. 1, base area 2 is welded to sphere 3; welds described paras 0020 and 0023).
	Therefore, it would have been obvious to adapt Mombo-Caristan in view of Van Niekerk wherein the first component is a sphere made of steel, aluminum or a thermoplastic material and wherein in the sphere comprises a placement region, a weld seam extending in the placement region around the sphere is produced by the large number of welding areas in order to use a fixing element for welding a spherical component with a sheet metal component with a fixing element that is versatile for the connecting of components, particularly body parts of automobiles (Van Niekerk, para 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melville (US-4857697-A) discloses a pattern of welding similar to the Applicant (see figs. 7-13).
Tzeng et al. ("Pulsed Nd: YAG Laser Seam Welding of Zinc-Coated Steel") provide general information for welding zinc-coated steel sheets, as is known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/11/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761